Citation Nr: 1517587	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar injury with fracture and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran had active service from June 30, 1960, to June 29, 1962, and from June 30, 1962 to December 17, 1964.  An October 1988 Administrative Decision examined the issue of character of discharge and found the Veteran's June 1960 through June 1962 service is considered honorable, and his June 1962 through December 1964 service is considered dishonorable.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco Texas, which in part declined to reopen the Veteran's claim for service connection for residuals of a lumbar injury.  

This matter was remanded by the Board in December 2014.  In part, the December 2014 remand re-opened the Veteran's claim for service connection for residuals of a lumbar injury.  The matter is again before the Board.  The Board finds the December 2014 remand directives have been adequately met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a lumbar spine disability that is etiologically related to a disease, injury, or event which occurred in honorable service.

2.  The Veteran's current back disability stems from an injury during his period of service which has been deemed dishonorable for VA purposes.  


CONCLUSION OF LAW

Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an August 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Veteran is barred from receiving benefits as no evidence supports that his claimed lumbar spine disorder had its onset during an eligible period of service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred by a veteran in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12 .  A discharge under other than honorable conditions is considered to be under dishonorable conditions if it is determined that it was issued because of an offense involving moral turpitude; this includes, generally, conviction of a felony. See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(3).  A discharge under other than honorable conditions is also considered to be under dishonorable conditions if it is determined that the discharge was issued because of willful and misconduct. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4)

Such a discharge is a bar to the payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release, unless otherwise specified. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Discharge for a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). Moreover, when a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. 38 C.F.R. § 3.354(b)

A discharge or release from service under the criteria specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(b).

Facts and Analysis

The Veteran's personnel records note that the Veteran was discharged under conditions other than honorable for his period of service dating from June 1962 through December 1964.  The October 1988 Administrative Decision, cited above, which adjudicated character of discharge and noted this period of service is considered dishonorable, noted that the Veteran had committed offenses which constitute willful and persistent misconduct and meet the criteria set forth in 38 C.F.R. § 3.12(b) to constitute a bar for receiving VA benefits for an injury incurred in this period of service.  Specifically, it was noted that the Veteran was discharged due to a character disorder manifested by illegal absences resulting in his drop from the rolls as a deserted on two occasions.  His period of AWOL included April 6, 1964, to July 24, 1964, and August 24, 1964, to October 5, 1964.  The Administrative Decision also noted that the Veteran had one court marital conviction and one Article 15 for unspecified offenses and a charge by civilian police for fraudulent checks in July 1964.  

There is no evidence in the record which suggests that the Veteran's spinal condition was incurred in, aggravated by or otherwise etiologically related to the Veteran's other period of service, from June 1960 through June 1962, from which he was honorably discharged.  

Rather, the Veteran contends that he suffers from a current spinal injury due to an in-service injury that occurred during this ineligible period of service of June 1962 through December 1964.  A July 1963 in-service treatment record noted that the Veteran's back was injured following a fall, in which he suffered from a compression fracture to the vertebra.  The record supports that since that injury, the Veteran suffered chronic back pain and traumatic arthritis in the lumbar spine.  

The Veteran has not alleged, nor does the evidence suggest, that he was insane at any time during his second period of active service or this his multiple offenses include 2 different periods of AWOL covering spanning at total of 153 days constitutes a minor offense.  

The Board notes that the Veteran has asserted that he was told by his commanding officers that he was to receive a medical discharge, rather than an other than honorable discharge for his second period of service.  The Board finds these assertions not credible.  The Veteran signed a DD Form 214 covering a period of service ending in December 1964 that clearly notes that his discharge was under conditions other than honorable.  There is nothing to suggest that his discharge was due to a medical condition.  Further, VA is bound by the service department's determination for the reason of a service member's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  If the Veteran feels that his recourse is with the service department, not with VA to change the reason for his separation.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a lumbar spine disability, as the record supports that the Veteran incurred a spinal injury during a period of service-June 1962 through December 1964-from which in he is barred from receiving benefits due to a discharge under other than honorable conditions.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a lumbar injury with fracture and arthritis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


